EXHIBIT SECURITIES EXCHANGE AGREEMENT THIS SECURITIES EXCHANGE AGREEMENT, dated as of June , 2008 (this “Agreement”), is entered into by and between nFinanSe Inc., a Nevada corporation (the “Company”), and (the “Securityholder”). RECITALS WHEREAS, the Securityholder purchased shares (the “Original Shares”) of the Company’s common stock, $0.001 par value per share (“Common Stock”), and a warrant to purchase up to shares of Common Stock at an exercise price of $3.25 per share (the “Original Warrant” and, together with the Original Shares, the “Original Securities”) pursuant to that certain Securities Purchase Agreement, dated as of , 2008, by and between the Company and the Securityholder (the “Original Purchase Agreement”); WHEREAS, pursuant to Section 8 of the Original Purchase Agreement, the Securityholder desires to exchange the Original Shares for: · pursuant to the provisions of Section 1.2 below, (i) shares of Common Stock or (ii) shares of Series C Convertible Preferred Stock, $0.001 par value per share (“Series C Stock,” the rights and preferences of which are as provided in that certain Certificate of Designations, Rights and Preferences attached hereto as Exhibit A) (collectively, the “Exchange Shares”), and the Original Warrant for · a warrant to purchase up to shares of Common Stock at an exercise price of $2.30 per share (the “Exchange Warrant” and, together with the Exchange Shares, the “Exchange Securities”); WHEREAS, this Agreement is one of a series of securities exchange agreements (the “Security Exchange Agreements”) by which all of the Original Shares and Original Warrants purchased between March 21, 2008 and May 16, 2008 are being exchanged for an aggregate of 1,400,000 Exchange Shares and Exchange Warrants to purchase up to 700,000 shares of Common Stock; and WHEREAS, simultaneously with the execution of and consummation of those transactions contemplated by the Securities Exchange Agreements, the Company has entered into a series of securities purchase agreements(the “Securities Purchase Agreements”), pursuant to which the Company will sell and issue up to (i) 1,600,000 shares of Common Stock, (ii) 4,100,000 shares of Series C Stock, and (iii) warrants to purchase 2,850,000 shares of Common Stock at an exercise price of $2.30 per share. NOW, THEREFORE, in consideration of the premises, and of mutual covenants contained herein and the mutual benefits to be derived therefrom, the Securityholder and the Company agree as follows: SECTION 1 EXCHANGE 1.1Exchange.Each of the Company and the Securityholder hereby agree to exchange the Original Shares for the Exchange Shares and the Original Warrant for the Exchange Warrant (the “Exchange”) and to take all actions necessary to consummate the Exchange. 1.2Exchange Shares.In the event that the Securityholder (together with its affiliates) would, as a result of the Exchange, beneficially own in excess of 750,000shares of Common Stock (the “Common Stock Limitation Amount”), then any Exchange Shares issued pursuant to this Agreement in excess of the Common Stock Limitation Amount shall be shares of Series C Stock (the “ExchangePreferred Shares”). 1.3.Cancellation and Issuance.Upon execution of this Agreement by the parties, the Exchange shall be effective, the certificates representing the Original Shares and the Original Warrant will be deemed cancelled and the Exchange Shares and the Exchange Warrant shall be deemed issued.The Company shall execute and deliver to the Securityholder certificates representing the Exchange Shares (or certificates representing such additional shares of Common Stock that would constitute the Exchange Shares) and an executed copy of the Exchange Warrant. 1.4.Closing.The closing (the “Closing”) of the Exchange shall occur upon execution of this Agreement (the “Closing Date”). SECTION 2 REPRESENTATIONS AND WARRANTIES BY THE COMPANY The Company represents and warrants to the Securityholder that: 2.1Organization, Good Standing.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada. 2.2Valid Issuance.Upon issuance and delivery in the manner herein described, the Exchange Shares will be duly authorized, validly issued, fully paid and non-assessable.All shares of Common Stock which may be issued upon the conversion of the Exchange Preferred Shares (the “Preferred Conversion Shares”), if any, and the exercise of the Exchange Warrant (collectively with the Preferred Conversion Shares and as converted or exercised, the “Conversion Shares”), upon issuance in accordance with the respective terms of the Exchange Preferred Shares and the Exchange Warrant, will be duly authorized, validly issued, fully paid and non-assessable. 2.3Authorized Shares.The Company shall take all such action as may be required to ensure that the Company shall at all times have authorized and reserved a sufficient number of shares of Common Stock to provide for the (i) conversion of the Exchange Preferred Shares, if any, into shares of Common Stock, and (ii) the exercise of the Exchange Warrant for shares of Common Stock. 2.4Authority Relative to this Agreement.The execution, delivery and performance of, and compliance with, this Agreement, the issuance of the Exchange Securities in exchange for the Original Securities and the issuance of the Conversion Shares have been duly authorized by all necessary corporate action on the part of the Company, and this Agreement and the Exchange Warrants are valid and binding agreements of the Company and are enforceable in accordance with their terms. EX 99.3 - Page 2 SECTION 3 REPRESENTATIONS AND WARRANTIES BY THE SECURITYHOLDER The Securityholder hereby represents and warrants to the Company that: 3.1Authority Relative to this Agreement.The execution, delivery and performance of, and compliance with, this Agreement by the Securityholder and the terms of the Exchange have been duly authorized by all necessary action on the part of the Securityholder, and this Agreement is a valid and binding agreement of the Securityholder, enforceable in accordance with its terms. 3.2Investment Intent.The Exchange Securities and any Conversion Shares are being acquired for the Securityholder’s own respective account and not with the view to, or for resale in connection with, any distribution other than resales made in compliance with the Securities Act of 1933, as amended (the “Securities Act”).The Securityholder understands and agrees that the Exchange Securities and any Conversion Shares are being offered and will be sold in transactions in compliance with or exempt from the registration requirements of the Securities Act and, as a result, such Exchange Securities and any Conversion Shares may only be transferred if such securities are registered under the Securities Act or if the transfer is exempt from registration. 3.3Ownership.The Securityholder owns the Original Securities free and clear of any mortgage, lien, pledge, charge, security interest, encumbrance, conditional sales contract, transfer restriction, right of first refusal, voting trust agreement, preemptive right, or other adverse claim, defect of title, limitation or restriction of any type or nature whatsoever. 3.4Investment Experience and Qualification as an Investor. (a)The Securityholder has substantial experience in evaluating and investing in private placement transactions of securities in companies similar to the Company so that it is capable of evaluating the merits and risks of its investment in the Company and has the capacity to protect its own interests. (b)The Securityholder is an “accredited investor” within the meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission (the “SEC”). 3.5Speculative Nature of Investment.Without intending to limit any of the warranties of the Company set forth herein in any manner, the Securityholder acknowledges that its investment in the Company is highly speculative and entails a substantial degree of risk and the Securityholder is in a position to lose the entire amount of such investment. 3.6Access to Data.The Securityholder has had an opportunity to discuss the Company’s business, management and financial affairs with the Company’s management. 3.7Access to Counsel.The Securityholder has had full opportunity to seek the advice of independent counsel respecting the Exchange and the tax risks and implications thereof. 3.8Legends.The Securityholder acknowledges and agrees that, subject to the provisions of Section 4 below: (a)the certificates and documents representing the Exchange Securities and any Conversion Shares shall have the following (or substantially equivalent) legend on the face or reverse side thereof: THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE.THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR DISPOSITION MAY BE AFFECTED WITHOUT
